Citation Nr: 0802671	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease, status post-coronary 
artery bypass graft, as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified at a Video Teleconference Hearing in 
May 2004 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In a September 2004 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
previously denied claims and remanded the case to the RO for 
additional development.  In an April 2006 decision, the Board 
denied the veteran's claims.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims, which, by 
order dated August 2007, vacated the Board decision and 
remanded the appeal.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the 
veteran's hypertension existed prior to active service and 
did not increase in severity beyond the natural progress of 
the disease during active service.

2.  Coronary artery disease is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service, and it is not 
causally related to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in June 2002 and November 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the 
claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in an October 
2007 correspondence, the veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case the regulatory change does not 
impact the outcome of the appeal

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical 


evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease, 
to include hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a).  If a pre-existing 
disorder is "noted" on entering service, in accordance with 
38 U.S.C.A. § 1153, the veteran has the burden of showing an 
increase in disability during service.  If the veteran meets 
that burden and shows that an increase in disability 
occurred, then the presumption of aggravation is triggered, 
and the burden shifts to the government to show that any 
increase was due to the natural progress of the disease.  
Wagner, 370 F.3d at 1096.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service treatment records, private medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The service treatment records reflect that, on his December 
1950 Report of Medical History for enlistment in the U.S. 
Navy, the veteran denied any history of high blood pressure 
or symptoms of a heart disorder.  At his December 1950 
enlistment examination, however, his blood pressure was 
140/98, and his heart was found to have mild tachycardia due 
to tension on that examination.  One pupil was noted to be 
larger than the other.  The examiner noted that a chest X-ray 
should be conducted at the first opportunity and recorded in 
the veteran's records.  An entry of the next day reflects 
that a chest X-ray was negative.

Subsequent chest X-rays of August 1952 and September 1953 
were also negative.  An October 1954 note in the service 
treatment records reflects that the veteran was being 
examined for discharge from active duty when he was found to 
have a diastolic pressure constantly over 90 mm Hg with 
systolic pressures up to 176 mm Hg.  The blood pressure 
reading from his enlistment examination was also noted.  
Although he was asymptomatic, it was recommended that he be 
investigated for hypertension before separation.  Records 
from later that month note that he was transferred to a Naval 
hospital and admitted with a blood pressure reading of 
160/110; otherwise, no abnormalities were noted.  The 
admitting diagnosis was hypertension.

An eye consultation determined that the veteran's eye grounds 
were described as showing Grade I or equivocal hypertensive 
changes.  A genitourinary consultation found chronic 
prostatitis to be present.  This condition was treated with 
antibiotics and massage, and the blood pressure readings soon 
returned from 150/85 to normal limits of 135/85 and remained 
there throughout his hospitalization.  In November 1954, he 
was discharged to duty and was considered to be fit for 
separation from service.  Diagnosis was prostatitis, chronic, 
nongonoccocic, organism unknown.  Moreover, it was stated 
that this condition did not exist prior to enlistment.

On his November 1954 discharge examination, the veteran's 
heart was clinically evaluated as normal, and it was noted 
that his chest X-ray was negative.  His blood pressure 
reading was 128/86.  It was noted that the October 1954 
separation physical had found a slight hypertension, but that 
during the subsequent hospitalization it returned to normal 
limits.  It was also noted that he was found to have chronic 
prostatitis during this hospitalization.  He was determined 
to be physically qualified for discharge from active service.  

The claims file reflects that the veteran applied for VA 
benefits in 1961.  In a February 1961 report, Dr. H. advised 
that the veteran presented on November 2, 1955, and that his 
blood pressure reading on that date was 170/90.  Dr. H. 
related that, during his treatment of the veteran over the 
intervening six years, his diastolic pressure was always 
elevated.  In September 1960 it was 170/70, and in February 
1961, 170/100.

An April 1961 VA examination report reflects that the veteran 
related that he had not received any treatment after his 
discharge from active service.  The examiner noted high 
diastolic and elevated systolic blood pressure and rapid 
heart action.  He diagnosed essential hypertension, mild 
cardiac enlargement and rapid heart.  A June 1961 rating 
decision determined that the veteran's hypertension and rapid 
heart rate were shown to have existed prior to service, and 
they were not aggravated by his active service.

The veteran's extensive private treatment records for the 
period 1992 to 2005 reflect treatment for multiple medical 
problems, including hypertension and heart disease.  With the 
exception of a report by Dr. T., however, they do not contain 
any comment or opinion that the veteran's hypertension or 
coronary artery disease is related in any way to his active 
military service.  The same state of affairs exists with his 
VA out-patient treatment records for the period September 
2002 to May 2004.

In a November 2002 report, which was received by the RO in 
July 2003, Dr. T. related that the veteran "apparently 
developed hypertension while in the Navy," and that he since 
had developed cardiomyopathy and coronary artery disease.  
Dr. T. then observed that hypertension certainly was a risk 
factor for the development of those conditions, that the 
veteran continued to have a tendency to hypertension without 
medical therapy, and that the veteran had few remaining risk 
factors for the development of cardiomyopathy and coronary 
artery disease.

In written submissions to the RO and to the Board and in his 
testimony before the undersigned, the veteran related his 
pre-discharge in-service hospitalization for hypertension.  
He asserts that he did not have hypertension when he enlisted 
and is therefore entitled to service connection for the 
conditions now before the Board.  In a July 2003 statement, 
the veteran related that, after his discharge from active 
service, he was rejected for employment because of 
hypertension.  He was prescribed medication for his 
hypertension in 1968 after his provider noted an abnormality 
on an electrocardiogram.

At his hearing, the veteran related that he did not seek any 
treatment for his hypertension within one year of discharge 
from service.  He offered no indication of any contact with a 
medical provider prior to his 1961 VA examination.  He also 
related that Dr. T. based his November 2002 opinion on the 
1961 VA examination report and that Dr. T. had no access to 
his service treatment records.  The veteran also related 
that, other than Dr. T., none of his other providers ever 
told him his hypertension or coronary artery disease was 
related to his active military service.

Pursuant to the remand, the RO requested a comprehensive 
medical review of the veteran's claims file.  In the 
September 2005 report, the VA examiner opined that, with a 
blood pressure reading of 140/98, the veteran manifested 
moderate hypertension at his induction physical examination 
in December 1950.  He further stated that the blood pressure 
reading at that time clearly reflects that hypertension 
unmistakably pre-existed service.  The examiner also stated 
that the veteran's hypertension was not caused by or worsened 
as a result of his military service.  He indicated that the 
record clearly reflects that the veteran's hypertension was 
not worsened beyond the natural progress, and that his 
condition actually improved by discharge following 
hospitalization.  He also noted that the veteran's problem 
with hypertension worsened following discharge during which 
the veteran was not under treatment for hypertension.

The examiner further opined that the veteran's 
arteriosclerotic coronary artery disease and severe systolic 
dysfunction with secondary cardiomyopathy can be considered 
secondary to or aggravated by his hypertension, which was not 
caused by or aggravated by his military service.  The 
examiner reasoned that the veteran's hypertension was caused 
by and aggravated by his congenital polycystic disease of the 
kidneys as shown on CT scan, and was not worsened by his 
military service.

The Board notes that hypertension means that the diastolic 
blood pressure is predominantly 90mm or greater and must be 
confirmed by readings taken two or more times on at least 
three different days.  Note 1, Diagnostic Code 7101, 38 
C.F.R. § 4.104 (2007).  Although hypertension was not 
diagnosed at entrance and a single elevated blood pressure 
reading does not, in and of itself, constitute hypertension, 
the information and evidence otherwise of record clearly and 
unmistakably establish that the disorder pre-existed service.  

In this regard, the service entrance examination report does 
note an elevated blood pressure reading of 140/98.  The 
September 2005 VA examiner opined that the veteran manifested 
moderate hypertension at entrance and his condition clearly 
and unmistakably pre-existed service.  In rendering this 
opinion, the examiner reviewed all of the evidence in the 
claims file, noted the elevated blood pressure reading at 
induction, as well as the subsequent elevated readings during 
hospitalization.  Moreover, he noted the findings on CT scan 
after service that the veteran suffers from congenital 
polycystic disease.  Thus, his opinion was not based solely 
on a single elevated blood pressure reading; rather, it was 
based upon multiple blood pressure readings during service, 
post-service hypertensive findings, and the findings of 
congenital polycystic kidney disease, which the examiner 
noted was a causal and aggravating factor of hypertension.  
See 38 C.F.R. § 3.304(b)(2) (records made prior to, during or 
subsequent to service may be used when considering the 
inception, development and manifestations of a preexisting 
condition).  Thus, the record shows that the veteran's 
hypertension clearly and unmistakably existed prior to active 
service.  The Board must now determine whether the disorder 
increased in severity during service.

Evidence of being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).  

The evidence of the veteran's hospitalization for evaluation 
of hypertension, with subsequent improvement in hypertension 
following treatment for chronic prostatitis, does not 
constitute evidence of aggravation, especially given the fact 
that his blood pressure was better on separation from service 
than on entrance.  Moreover, the VA examiner in September 
2005 opined that the veteran's hypertension was not worsened 
beyond the natural progress of the disorder during service.  
This opinion was rendered following complete review of the 
claims file.

The only other medical opinion in the record is from Dr. T., 
who only reviewed 
the 1961 VA examination report.  Dr. T. opined that the 
veteran "apparently" developed hypertension in the Navy.  
This opinion is tentative at best, and was not based upon a 
review of the service records, which clearly noted an 
elevated blood pressure reading on entrance examination.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998).  Thus, the Board 
finds that Dr. T.'s opinion is entitled to little, if any, 
probative weight.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

Given the above, the Board finds that the veteran's 
hypertension did not increase in severity beyond the natural 
progress of the disorder.  Accordingly, the Board determines 
that the presumption of soundness is rebutted, as the 
evidence clearly and unmistakably establishes that his 
hypertension existed prior to active service 
and was not aggravated beyond the natural progress of the 
disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.306; see also 
Wagner, 370 F.3d at 1096.  Thus, service connection for 
hypertension is denied.

With respect to the claim for service connection for coronary 
artery disease, the earliest indication of this disorder was 
in 1986, as noted in medical records from 
Dr. W.  Such is 30 years after his discharge from service.  
While the VA examiner opined that the veteran's heart disease 
and cardiomyopathy are related to his hypertension, as the 
Board has denied service connection for hypertension, there 
is no basis upon which to establish service connection on a 
secondary basis.  Thus, in the absence of evidence of the 
disorder in service or for many years thereafter, service 
connection for a heart disorder is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease, status post-
coronary artery bypass graft, and cardiomyopathy, to include 
as secondary to hypertension, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


